Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-7, 15-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record (Chu et al. (US2015/0332296 A1), Unser et al. (US 2015/0332292 A1), Lall et al. (US 8,355,945 B1). Baughman et al. (US 2018/0341869 A1) teaches identifying user sentiments, assigning weighting scale (score). However, the prior art in combination, failed to teach:
determining, by the device, a risk level associated with the customer based on a result of
comparing the first score and the second score;
causing, by the device, an action to be performed based on determining the risk level
associated with the customer, wherein the action comprises:
automatically causing a change in a configuration of another device associated with the customer, the change in the configuration including one or more of:
increasing or decreasing a quantity of services provided, or 
increasing or decreasing network bandwidth,
determining a customer sentiment from a string of text and presenting an offer to the customer based on the determined sentiment and assigning, in real-time, an agent to respond to the customer query. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/            Primary Examiner, Art Unit 3688